Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed "amended claim 1 to recite the electronic controller is configured to calculate the travel resistance based on an increase or a decrease of the power of the human driving force", with respect to the rejection(s) of claim(s) 1, 3-14 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Biderman (US Patent 9669700 B2) further in view of Tanaka (US Patent 5971090 A) and Hatanaka (JP 2002255082A).

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "first detector" in claim 11 and “second detector” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In claim 12, the “first detector” is defined as “the first detector includes at least one of a sensor for detecting a wind speed, a sensor for detecting a tilt of the human-powered vehicle, a sensor for detecting a vehicle speed of the human-powered vehicle, a sensor for detecting a torque of the human driving force, and a sensor for detecting a rotational speed of a crank of the human-powered vehicle”. In paragraph 30, the “first detector” is defined as “The first detector 56 includes at least one of a wind sensor 60, an inclination sensor 62, a vehicle speed sensor 64, a torque sensor 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recited “the travel resistance includes at least a detected air resistance, a detected rolling resistance of the human-powered vehicle, a gradient resistance of a traveling road of the human-powered vehicle, and an acceleration resistance of the human-powered vehicle”, however no support was found for “a detected air resistance, a detected rolling resistance of the human-powered vehicle”, therefore the limitation is consider as new matter and rejected under 35 U.S.C. 112(a). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biderman (US Patent 9669700 B2) in view of Tanaka (US Patent 5971090 A) further in view of Hatanaka (JP 2002255082A).

claim 1, Biderman teaches a human-powered vehicle control device (Biderman: Col. 2 Line 13-15 “the controller operable to continuously control an electric motor of the device in response to a user input sensed by the sensor system”) comprising:
an electronic controller configured to control a motor that assists in propulsion of a human-powered vehicle (Biderman: Col. 2 Line 13-15 “the controller operable to continuously control an electric motor of the device in response to a user input sensed by the sensor system”; Col. 56 Line 16-18 “may be used to assist in powering a variety of human-powered wheeled vehicles such as bicycles, tricycles, wagons, trailers, wheel barrows, push carts”) in accordance with a human driving force input to the human- powered vehicle (Biderman: Col. 2 Line 13-15 “the controller operable to continuously control an electric motor of the device in response to a user input sensed by the sensor system”),
… a change amount of the travel resistance differs from a change amount of the power of the motor upon determining a travel resistance has changed (Biderman: Col. 52 Line 42-48  “The rider, or one specifying the response of the wheel to inputs, such as a provider of wheels, may thereby readily adjust the gains independently to customize the response of the control to the conditions that they care about, e.g. hills, wind, power, or the like”; i.e. the travel resistance is interpreted as resistance from hills, wind, power, or the like; i.e. the change amount of the power of the motor can be customize to be differ from change amount of the travel resistance).
the electronic controller being further configured to control the motor so that the ratio decreases as the travel resistance increases upon determining the travel resistance is in the predetermined range (Biderman: Col. 52 Line 42-48  “Deceleration may be effectuated by application of power to the motor to generate a rotational force opposite that of the current rotation, or by reducing the level of rotational force in the same direction, such as in cases where the effects of gravity, friction, wind resistance, or the like are enough to induce deceleration on the vehicle in the absence of continued levels of rotational force”; Col. 25 Line 60-64 “each of the plurality of operational modes includes particular values for a control equation effecting an amount of assistance or resistance generated by the electrically motorized wheel in response to an environmental input”; i.e. the process of generate a rotational force opposite that of the current rotation, or by reducing the level of rotational force in the same direction indicate the reduction of power of the motor therefor decrease the ratio of a power of the motor to a power of the human driving force; i.e. gravity, friction, wind resistance are an environmental inputs and further considered as travel resistance).
Yet Biderman do not teach the electronic controller being configured to change a ratio of a power of the motor to a power of the human driving force and control the motor in accordance with a change of the power of the human driving force. 
The electronic controller being configured to calculate the travel resistance based on an increase or a decrease of the power of the human driving force.
However, in the same field of endeavor, Tanaka teaches the electronic controller being configured to change a ratio of a power of the motor to a power of the human driving force (Tanaka: Col. 1 Line 34-41 “vehicle speed signal detected by a vehicle speed detection means such as a speed sensor provided in a wheel and a pedaling signal which is a human driving power detected by a pedaling power detection means are inputted into a controller whereby the assist ratio, namely the ratio of the motor driving power to the human driving power, are varied in accordance with the vehicle speed on the basis of predetermined table data”) and control the motor in accordance with a change of the power of the human driving force (Tanaka: Col. 1 Line 56-65 “the electrically assisted bicycle includes a torque sensor for detecting the torque of torque of the human driving power obtained by the torque sensor and the running speed obtained by the speed sensor are inputted to change the assist ratio on the basis of the table data stored in the microcomputer”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the human-powered vehicle control device of Biderman with the feature of changing a ratio of a power of the motor to a power of the human driving force and control the motor disclosed by Tanaka. One would be motivated to do so for the benefit of allowing the user to achieve fitness/workout goals while operating the human-powered vehicle with electrical motor assistance.
Yet the combination of Biderman and Tanaka do not teach the electronic controller being configured to calculate the travel resistance based on an increase or a decrease of the power of the human driving force.
However, in the same field of endeavor, Hatanaka teaches the electronic controller being configured to calculate the travel resistance based on an increase or a decrease of the power of the human driving force (Hatanaka: Para 9 “the actual running resistance is calculated as a function of the vehicle speed change amount with respect to the total driving force of the driving force by the human power and the driving force by the motor given during the scheduled period”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the human-powered vehicle control device of Biderman and Tanaka with the feature of the electronic controller being configured to calculate the travel resistance based on an increase or a decrease of the power of the human driving force disclosed by Hatanaka. One would be motivated to do so for the benefit of provide a control device for an electric assisted bicycle that 

In regards to claim 3, the combination of the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 1,
Biderman further teaches …the travel resistance increases upon determining the travel resistance is in the predetermined range (Biderman: Col. 25 Line 61-64 “plurality of operational modes includes particular values for a control equation effecting an amount of assistance or resistance generated by the electrically motorized wheel in response to an environmental input”; i.e. particular values represent the predetermined range while environmental input represent travel resistance; Col. 52 Line 42-48  “Deceleration may be effectuated by application of power to the motor to generate a rotational force opposite that of the current rotation, or by reducing the level of rotational force in the same direction, such as in cases where the effects of gravity, friction, wind resistance, or the like are enough to induce deceleration on the vehicle in the absence of continued levels of rotational force”; i.e. gravity, friction, wind resistance are considered as travel resistance; Col. 74 Line 22-26 “each parameter, multiplier, and/or term may correlate to some control relationship such as exponential, a linear function, a step function, or a separate calculation, that relates a control input to a specified level of motor control output”).
Yet Biderman do not teach … the electronic controller is configured to control the motor so that the ratio decreases in proportion….
However, in the same field of endeavor, Tanaka teaches … the electronic controller is configured to control the motor so that the ratio decreases in proportion… (Tanaka: Fig. 5; i.e. the figures shows proportional decrease in assist ratio; Abstract “a control device for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the human-powered vehicle control device disclosed by the combination of the combination of Biderman, Tanaka, and Hatanaka the feature of controlling the motor so that the ratio decreases in proportion disclosed by Tanaka. One would be motivated to do so for the benefit of allowing the user to achieve fitness/workout goals while operating the human-powered vehicle with electrical motor assistance.

In regards to claim 4, the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 1, and Biderman further teaches further comprising a storage (Biderman: Col. 96 Line 39-42 “The processor may access a storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere”) having a relationship between the travel resistance and the ratio stored therein (Biderman: Col. 74 Line 15-22 “values may be input into the selected algorithm to provide an associated level of assistance or resistance the user will experience in response inputs, such as from to the sensor data from the sensor system, data from external systems ( e.g., information systems containing terrain information, weather systems, traffic systems, and the like), and further 

In regards to claim 5, the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 4, wherein the storage stores the relationship between the travel resistance and the ratio, and Biderman further teaches the relationship between the travel resistance and the ratio in a changeable manner (Biderman: Col. 76 Line 44-49 the user may select an operational mode from a multiple of operational modes that alters the behavior of the electrically motorized wheel. Each mode may include one or more parameter settings, and/or combinations thereof to change the operational behavior of the electrically motorized wheel”)

In regards to claim 6, the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 5, and Biderman further teaches wherein the electronic controller is configured to change the relationship (Biderman: Col. 76 Line 44-49 the user may select an operational mode from a multiple of operational modes that alters the behavior of the electrically motorized wheel. Each mode may include one or more parameter settings, and/or combinations thereof to change the operational behavior of the  between the travel resistance and the ratio (Biderman: Col. 74 Line 15-22 “values may be input into the selected algorithm 1508 to provide an associated level of assistance or resistance the user will experience in response inputs, such as from to the sensor data from the sensor system 1510, data from external systems ( e.g., information systems containing terrain information, weather systems, traffic systems, and the like), and further input from the user”; Col. 74 Line 22-26 “each parameter, multiplier, and/or term may correlate to some control relationship such as exponential, a linear function, a step function, or a separate calculation, that relates a control input to a specified level of motor control output”; i.e. Algorithm for provide an associated level of assistance and generating control relationship clearly falls under methods, codes, and instructions stored on the a storage medium) stored in the storage (Biderman: Col. 96 Line 39-42 “The processor may access a storage medium through an interface that may store meth methods, codes, and instructions as described herein and elsewhere”) change the relationship in accordance with an operation of an operation unit (Biderman: Col. 54 Line 25-27 “The mobile device 230 can also be utilized to select and/or control operational modes of the electrically motorized wheel”).

In regards to claim 7, the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 1, wherein the electronic controller is configured to control the motor, and Biderman further teaches control the motor so that an output of the motor is less than or equal to a predetermined value (Biderman: Col. 19 Line 50-52 “user input to the first device and a second user input to the second device results in an equivalent output from the respective electrically motorized wheels”; i.e. the user input set the predetermined value which results in an equivalent output from the motor;  Biderman: Col. 77 

In regards to claim 8, the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 1, wherein the electronic controller is configured to control the motor, and Tanaka further teaches control the motor so that a torque ratio of an output torque of the motor to a torque of the human driving force (Tanaka: Col. 1 Line 56-65 “the electrically assisted bicycle includes a torque sensor for detecting the torque of the human driving power, a speed sensor for detecting the running speed, and a microcomputer for performing calculations to determine the motor driving power, whereby the torque of the human driving power obtained by the torque sensor and the running speed obtained by the speed sensor are inputted to change the assist ratio on the basis of the table data stored in the microcomputer”) is less than or equal to a predetermined torque ratio (Tanaka: Col. 1 Line 47-49 “the assist ratio which is a ratio of the motor driving power relative to the human driving power is maintained within a safety range”).

In regards to claim 9, the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 1, wherein the electronic controller is configured to control the motor, and Biderman further teaches control the motor in a plurality of control modes having different ratios of an output of the motor to the human driving force, and the relationship between the travel resistance and the ratio is different for each of the plurality of control modes (Biderman: Col. 76 Line 44-55 “the user may select an operational mode from a multiple of operational modes that alters the behavior of the electrically motorized wheel. Each mode may include one or more parameter settings, and/or combinations thereof to change the operational behavior of the electrically motorized wheel. Example operational modes, as will be further described, may include a “turbo” mode for maximum assistance; a “flatten city” mode; “fitness challenge” mode; a “maximum power storage” mode a “standard” mode; a “exercise” mode; a “rehabilitation” mode; a “training” mode, a “commuter” mode, a “maximum help” mode etc.”; different modes offer different level of output of the motor to the human driving force and relationship between the travel resistance and the ratio).

In regards to claim 10, the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 1, and Biderman further teaches wherein the travel resistance includes at least one of an air resistance, a rolling resistance of a wheel of the human-powered vehicle, and a gradient resistance of a traveling road of the human-powered vehicle (Biderman: Col. 52 Line 46-47 “the effects of gravity, friction, wind resistance, or the like are enough to induce deceleration on the vehicle in the absence of continued levels of rotational force.”; Col. 75 Line 4-12 “values may be associated with parameters representing multipliers or gains for different portions of the algorithm to control various components that contribute to the overall ride, such as wheel data, user input data (such as torque or cadence), environmental factors (such as slope or wind resistance), "gestures" or command motions, such as sensed at the user inputs (such as backpedaling to control braking), etc.”).

In regards to claim 11, the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 1, and Biderman further teaches the human-powered vehicle control device further comprising a first detector for detecting the travel resistance (Biderman: Col. 61 Line 46-52 one or more sensors that are operable to measure environmental attributes such as temperature, humidity, wind speed and direction, barometric pressure, elevation, air quality, the presence of chemicals such as carbon dioxide, nitrogen, ozone, sulfur and others, radiation levels, noise levels, GPS signal strength, wireless network signal levels and others”; i.e. wind speed is consider as factor of travel resistance).

In regards to claim 12, the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 11, and Biderman further teaches the first detector includes at least one of a sensor for detecting a wind speed (Biderman: Col. 2 Line 13-15 “the data sensed by the sensor system includes wind speed”), a sensor for detecting a tilt of the human-powered vehicle, a sensor for detecting a vehicle speed of the human-powered vehicle, a sensor for detecting a torque of the human driving force, and a sensor for detecting a rotational speed of a crank of the human-powered vehicle (Biderman: Col. 74 Line 38-41 “the wheel sensor system will sense various input data such as torque, slope, speed, etc., that is then communicated to the control system  that employs the algorithm”).

In regards to claim 13, the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 12, and Biderman further teaches the travel resistance is calculated based on the torque of the human driving force, the rotational speed of the crank, and the vehicle speed (Biderman: Col. 75 Line 3-15 “plurality of parameter values may be supplied to the algorithm. These values may be associated with parameters representing multipliers or gains for different portions of the algorithm to control various components that contribute to the overall ride, such as wheel data, user input data (such as torque or cadence), environmental factors (such as slope or wind resistance), "gestures" or command motions, such as sensed at the user inputs (such as backpedaling to control braking), etc. The parameters may alternatively or additionally represent multipliers for different sensor values and/or calculated values representative of various components that contribute to the overall ride”; i.e. the algorithm can calculated value(travel resistance) base on the torque, cadence (rotational speed of the crank), wheel data(vehicle speed)) .

In regards to claim 14, the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 1, and Biderman further teaches the human-powered vehicle control device further comprising a second detector for detecting the human driving force (Biderman: Col. 52 Line 19-24 “The sensor system may include a force sensor, such as a torque sensor, that senses a force, such as the torque applied by the user to the mechanical drive system for subsequent communication to the control system”).

In regards to claim 15, the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 1, and Hatanaka further teaches the travel resistance is calculated based on a torque of the human driving force(Hatanaka: Para 9 “the actual running resistance is calculated as a function of the vehicle speed change amount with respect to the total driving force of the driving force by the human power and the driving force by , a rotational speed of a crank of the human-powered vehicle(Hatanaka: Para 40 “The crank rotation speed detector 52 detects the crank rotation speed NCR from the detection signal of the crank rotation sensor 48. The human power calculation unit 53 calculates the driving force Ph proportional to the pedaling force input from the pedal 24 using the following formula (Formula 1). Ph=Ta×NCR×k1 (Equation 1). However, k1 is a coefficient”; Para 41 “The total driving force calculation unit 54 adds the driving force Ph obtained by human power and the motor output based on the motor torque T and the motor rotation speed Nm to calculate the total driving force Pw.”), and a vehicle speed of the human- powered vehicle (Hatanaka: Para 44 “The running resistance calculation unit 62 searches the map for each vehicle speed V based on the total driving force Pw and the vehicle speed change amount ΔV to calculate the actual running resistance Ra”; i.e. the crank rotation speed NCR (rotational speed of a crank) is used to calculate driving force Ph (torque of the human driving force), driving force Ph is further used to calculate total driving force Pw, driving force Pw along with vehicle speed(vehicle speed of the human- powered vehicle) are used to calculate the actual running resistance Ra (travel resistance)).

In regards to claim 16, the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 15, and Biderman further teaches travel resistance includes at least a detected air resistance, a detected rolling resistance of the human-powered vehicle, a gradient resistance of a traveling road of the human-powered vehicle, and an acceleration resistance of the human-powered vehicle (Biderman: Para 762 “Electrically motorized wheels rotate when the force provided by the user fa exceeds the frictional, gravitational (incline) forces, and aerodynamic forces”; Para 763 “The rolling force Fr resisting the force of friction Ff, the force required to rolling of the tires Fr, the force to move up an incline Fi and the force for acceleration Facc”; Para 766 “fa=Ff +Fr +Fi +Facc. fa =Ff +Fr+tan(q)/mg+ma”; i.e. the forces indicate different resistance and in order for the forces to be used in the calculation they have to be detected or calculated).

In regards to claim 17, the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 15, and Hatanaka further teaches the travel resistance is calculated based on at least an output torque of the motor (Hatanaka: Para 41 “The total driving force calculation unit 54 adds the driving force Ph obtained by human power and the motor output based on the motor torque T and the motor rotation speed Nm to calculate the total driving force Pw”, the rotational speed of the crank (Hatanaka: Para 40 “The crank rotation speed detector 52 detects the crank rotation speed NCR from the detection signal of the crank rotation sensor 48. The human power calculation unit 53 calculates the driving force Ph proportional to the pedaling force input from the pedal 24 using the following formula (Formula 1). Ph=Ta×NCR×k1 (Equation 1). However, k1 is a coefficient”), and a power transmission efficiency of the human driving force (Hatanaka: Para 40 “The human power calculation unit 53 calculates the driving force Ph proportional to the pedaling force input from the pedal 24 using the following formula (Formula 1). Ph=Ta×NCR×k1 (Equation 1). However, k1 is a coefficient”; i.e. the crank rotation speed NCR (rotational speed of a crank) and coefficient K1 (a power transmission efficiency of the human driving force) is used to calculate driving force Ph, driving force Ph and motor output (output torque of the motor) is further used to calculate total driving  are used to calculate the actual running resistance Ra (travel resistance)).

	In regards to claim 18, the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 17, and Hatanaka further teaches the power transmission efficiency of the human driving force includes a power transmission efficiency of the output torque of the motor to a driving wheel of the human- powered vehicle (Hatanaka: Para 57 “the total driving force Pw, that is, the total of the human power Ph and the auxiliary power Pm-1 is calculated by the following equation (Equation 3). Driving force Pw=(Ta×NCR×k1)+(T-1×Nm×k2) (Equation 3). Here, k1 and k2 are coefficients”; i.e. the equation 3 includes two k values (power transmission efficiency of the human driving force) while k2 which indicate a power transmission efficiency of the output torque of the motor).

	In regards to claim 19, the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 17, and Hatanaka further teaches the output torque of the human-powered vehicle is obtained by adding a torque of the human driving force and a torque that is generated by the motor (Hatanaka: Para 41 “The total driving force calculation unit 54 adds the driving force Ph obtained by human power and the motor output based on the motor torque T and the motor rotation speed Nm to calculate the total driving force Pw”).

	In regards to claim 20, the combination of Biderman, Tanaka, and Hatanaka teaches the human-powered vehicle control device according to claim 17, and Hatanaka further teaches the power transmission efficiency is obtained (Hatanaka: Para 48 “The auxiliary power increasing unit 68 corrects the coefficient used to calculate the auxiliary power so that the auxiliary power Pm increases, and the auxiliary power reducing unit 70 changes the coefficient used to calculate the auxiliary power to the auxiliary power Pm. Correct so that it decreases. The auxiliary power calculating unit 63 outputs the auxiliary power Pm corrected according to the road surface inclination according to the corrected coefficient supplied from the auxiliary power increasing unit 68 and the auxiliary power reducing unit 70”; Para 57 “the total driving force Pw, that is, the total of the human power Ph and the auxiliary power Pm-1 is calculated by the following equation (Equation 3). Driving force Pw=(Ta×NCR×k1)+(T-1×Nm×k2) (Equation 3). Here, k1 and k2 are coefficients”; Para 64 “Since the flatland running resistance Rr is multiplied by the coefficient K in step S26, the auxiliary power Pm is changed by the coefficient K. Therefore, when it is determined that the vehicle is uphill and the coefficient K is set to "1.2" (step S13), the auxiliary power Pm becomes small until the counter n reaches the planned value "5". The driver feels an increase in load. On the other hand, when it is determined that the vehicle is downhill and the coefficient K is set to "0.8"”). While Biderman further teaches efficiency is obtained (Biderman: Para 165 “utilizes the data to evaluate a user efficiency of each user of each of the plurality of electrically motorized wheels”) from a loss of a power transmission path of the human-powered vehicle (Biderman: Para 332 “each of the plurality of operational modes includes particular values for a control equation effecting an amount of assistance or resistance generated by the electrically motorized wheel in response to an environmental input) and a detected transmission ratio that is a ratio of the rotational speed of the crank to a rotational speed of the driving wheel of the human-powered vehicle (Biderman: Para 393 “detecting a rotational velocity of a cassette of an electrically motorized wheel; detecting a user input to the electrically calculating a gear ratio from the rotation velocity and the user input”; Para 774 “the torque sensors 638 are attached between the electrically motorized wheel 620 and the ring handle 606 to measure the user input such as a rotation, torque or other input”; i.e. transmission ratio maps to gear ratio), the loss of the power transmission path being pre-stored in a storage of the human- powered vehicle(Biderman: Para 334 “selection of an operation mode includes transmitting particular values for a control operation to the control system mounted to the electrically motorized wheel”; Para 335 “each of the particular values is fixed”; i.e. the particular values(loss of the power transmission path) are programed into the modes which indicate the storage of the values).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668